AO 245B (CASDRev. 02/18) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COUR
                                                                                                                         DEC 0 4 2018
                                             SOUTHERN DISTRICT OF CALIFORNIA

                UNITED STATES OF AMERICA
                                   v.
         CRESCENCIANO MERINO-SANTIAGO (1)
                                                                                Case Number:        3:18-CR-05057-W

                                                                             Brian J. White
                                                                             Defendant's Attorney
REGISTRATION NO.                        72773298
D -
THE DEFENDANT:
12:1 pleaded guilty to count(s)               One of the Information.
D was found guilty on count(s)
     after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title and Section   I Nature of Offense                                                         Count
       8:1326 - Removed Alien Found In The United States (Felony)                                      1




    The defendant is sentenced as provided in pages 2 through     _ __:2:___ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D      Count(s)                                                                    dismissed on the motion of the United States.

12:J    Assessment: $100.00 - Waived


        JVTA Assessment*: $
D
        *Justice for Victims ofTrafficking Act of2015, Pub. L. No. 114-22.
12:1 No fine                      D Forfeiture pursuant to order filed                                                 , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             December 3 2018
                                                                             Date oflmposition of Sente c
                                                                                                            ]
                                                                             HON. THOMAS J.  LAN
                                                                             UNITED STATE DISTRICT JUDGE




                                                                                                                         3:18-CR-05057-W
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                 CRESCENCIANO MERINO-SANTIAGO (1)                                        Judgment - Page 2 of 2
CASE NUMBER:               3: 18-CR-05057-W

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 60 days as to count I.




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                    3:18-CR-05057-W
